Stephens, J.
The plaintiff’s petition, as amended, alleged that she, while walking along a public sidewalk, was run into and knocked down by a bicycle, which was being ridden and operated by a servant of the defendant, and as a result thereof received certain physical injuries; and, the allegations in the petition being specific as to the nature and character of the alleged injuries, and as to the facts which constitute the rider of the bicycle a servant of the defendant at the time of the infliction of the injuries, and as to the facts which constituted negligence on the part of the rider of the bicycle, proximately causing the injuries complained of, to the plaintiff’s damage in the amount sued for, and the petition not affirmatively disclosing that for any reason the defendant was not liable, the petition set out a cause of action, and was good against all the grounds, both general and special, of the demurrer. The court did not err in overruling the demurrer.

Judgment affirmed.


Jenkins, P. J., and Bell, J., ooneur.